2DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.    
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 Claims 1, 2, 3, 6, and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 7939848) in view of in view of Asakawa (US D517025) in view of Norfidathul (US 2008/0170391)
 Regarding claim 1.
Kim teaches a lead frame for a surface-mount device (10), comprising: an electrically conductive Light-Emitting Diode (LED) chip carrier part (14) (fig 4) (column 5 line 35-column 6 line 2) comprising a central chip carrying surface (12) extending in a first direction and intersecting a center of said lead frame (10), said chip carrying surface (12) defined by straight end edges and straight side edges with one of said straight end edges of said chip carrying surface spanning the an entire width of said chip carrier part, said central chip carrying surface adapted to receive a array of three LEDs (2) adapted to be energized, each LED (2) comprising a first electrical terminal and a second electrical terminal, said first electrical terminal of each of the 
   Kim does not state three LEDS in a line that cross the center of the frame
 Asakawa teaches a linear array of three LEDs that crosses the center of said lead frame (fig 5)
 wherein the array of three LEDs extends in said first direction, said leads being in parallel relationship with each other and extending in a second direction, and wherein said second direction is orthogonal to said first direction,
It would have been obvious to one of ordinary skill in the art to place the LEDs in a linear array because placing the LEDs in a line with provide the structure with an ornamental quality and permit a short direct wire bonding path between each LED and the respective lead (fig 5).
Kim in view of Asakawa does not teach the LEDs are three different colors.
Norfidathul teaches providing three LEDs of three colors (paragraph 2) that are adapted to be energized to provide a plurality of colors and are mounted on a central chip carrier (109) (fig 4).
It would have been obvious to one of ordinary skill in the art to provide three LEDs that can produce a plurality of colors so that the LEDs produce a color that can be varied by altering the ratios of the light emitted by the various colored LEDs or an intensity by varying the power to all of the LEDs. 
   Regarding claim 2.
Kim teaches the first and second electrical terminals of each of said LEDs (2) comprise a cathode and an anode respectively (fig 2) (column 5 line 35-column 6 line 2).
Nofidithul teaches the first and second electrical terminals of each of said LEDs comprise a cathode and an anode respectively (fig 4).
 Regarding claim 6.
Norfidathul teaches the three LEDs comprise a red LED, a green LED, and a blue LED (paragraph 21).
Regarding claim 4.
Kim teaches that the chip carrier and the three electrically conductive connection parts are made of sheet metal ( column 2 lines 30-40)
  Regarding claim 7.
Kim teaches the second electrical terminal of each of said LEDs is electrically coupled to the connection pad of the associated connection part by means of a single wire bond (fig 1-3) (column 5 line 35-column 6 line 2). 
Norfidathul teaches the second electrical terminal of each of said LEDs is electrically coupled to the connection pad of the associated connection part by means of a single wire bond (fig 4) (paragraph 21). 
 Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 7939848) in view of in view of Asakawa (US D517025) in view of Norfidathul (US 2008/0170391) as applied to claim 1 and further in view of Hasebe (US 2002/0084518)
Regarding claim 21.
Norfidathul in view of Asakawa teaches elements of the claimed invention above.
Norfidathul in view of Asakawa does not teach the space between leads.
Hasebe teaches providing a spacing of 0.2mm between the lead (7) and the mounting tab (4) (paragraph 94).
It would have been obvious to one of ordinary skill in the art to provide a 0.2mm lead and tab in order to provide a sufficient space to prevent shorting and minimize the size of the overall structure, the predictable result is a leadframe that will not short and is therefore an obvious to try gap size.
Response to Arguments
 Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.J.G/Examiner, Art Unit 2817    

/BRADLEY SMITH/Primary Examiner, Art Unit 2817